SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMAY 2014 TMM Group, Inc. (Translation of registrant’s name into English) Av. de la Cuspide No.4755, Colonia Parques del Pedregal, Delegacion Tlalpan, Mexico City, D.F., C.P. 14010 Mexico (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 2, 2014 By: /s/ Carlos Aguilar Chief Financial Officer This Form 6-K and the exhibit attached hereto are hereby incorporated by reference into the Registration Statement on Form F-3, Number 333-90710. EXHIBIT INDEX EXHIBIT 99.1: Press Release dated May 2, 2014 (GRUPO TMM REPORTS FIRST-QUARTER 2014FINANCIAL RESULTS). EXHIBIT 99.2: Brief Description of Notices to CNBV and BMV of Financial Statements for the First-Quarter 2014 Financial Results.
